United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 8, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-40473
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MANUEL WADE DESHOTEL,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                    USDC No. 1:05-CR-106-ALL
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Manuel Wade Deshotel has appealed a 54-month sentence

imposed following his guilty plea to possession of a firearm by a

convicted felon.   Deshotel argues that his sentence is

unreasonable and that the district court plainly erred by failing

to provide notice that it was considering a sentence above the

advisory guideline range.

     The district court’s findings of fact at sentencing are

reviewed for clear error and its application of the Sentencing

Guidelines is reviewed de novo.   United States v. Smith, 440 F.3d

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 06-40473
                                    -2-

704, 706 (5th Cir. 2006).       We review the sentence for

unreasonableness, taking into account the factors in 18 U.S.C.

§ 3553(a).    Id.     Deshotel argues that his sentence is

unreasonable because his offense conduct was accounted for under

the advisory Guidelines and that his sentence is a greater

punishment than is necessary to satisfy § 3553(a).

     Deshotel does not contest the calculation of the advisory

guidelines range or the factual findings on which his sentence is

based.   As the district court articulated specific facts to

support its deviation from the advisory guidelines range, we

accord the sentence selected by the district court “great

deference.”     See Smith, 440 F.3d at 710.      The district court

properly addressed the § 3553(a) factors, and the sentence is not

unreasonable.       United States v. Reinhart, 442 F.3d 857, 864 (5th

Cir.),   cert. denied, 127 S. Ct. 131 (2006).

     Deshotel’s challenge to the alleged lack of notice that his

sentence might deviate from the Guidelines is subject to plain

error review because Deshotel did not object in the district

court.   United States v. Jones, 444 F.3d 430, 443 (5th Cir.),

cert. denied, 126 S. Ct. 2958 (2006).         Even if we assume

arguendo, that the district court erred by failing to provide

adequate notice, Deshotel has offered no argument or evidence to

suggest that additional notice would have enabled him to persuade

the district court to impose a lower sentence.         Accordingly, he
                          No. 06-40473
                               -3-

has not shown that any error affected his substantial rights.

See Jones, 444 F.3d at 443.

     AFFIRMED.